                                                                                          Clerk’s Office
                                                                                          Filed Date:12/17/2020

                                                                                          12/17/2020
                                                                                          05:02 PM

 UNITED STATES DISTRICT COURT                                                        U.S. DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                        EASTERN DISTRICT
 ---------------------------------------------------------------X                    OF NEW YORK
 EDWARD SHIN,                                                               JUDGMENT BROOKLYN OFFICE

                                    Plaintiff,                              17-CV-5183 (SMG)
        -against-

 YS2 ENTERPRISES INC., MICHEL S. WANG,
 VICTORIA WANG as TRUSTEE OF THE
 RICHARDSON IRREVOCABLE TRUST,
 TERRENCE WU, DEH-JU DEBORAH WANG,
 and YOUNG K. LEE,

                                    Defendants.
 --------------------------------------------------------------X
         A Memorandum and Order of Honorable Steven M. Gold, United States District Judge,

having been filed on December 16, 2020, granting defendants’ motion for summary judgment;

and dismissing all claims and cross-claims pending against them; it is

        ORDERED and ADJUDGED that defendants’ motion for summary judgment is granted;

and hat all claims and cross-claims pending against them are dismissed.

Dated: Brooklyn, New York                                            Douglas C. Palmer
       December 17, 2020                                             Clerk of Court

                                                               By:    /s/Jalitza Poveda
                                                                      Deputy Clerk
